OPINION
BUSSEY, Judge.
Appellant, Richard Peters, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Oklahoma County, Case No. CRF-713006, for the offense of Unlawful Distribution of a Controlled Dangerous Substance; his punishment was fixed at five (5) years imprisonment and from said judgment and sentence, a timely appeal has been perfected to this Court.
The sole proposition asserts that 63 O. S.1971, § 2-401, is unconstitutional in that the effect of the legislation has violated the principle separation of power and further that the statute denies defendant equal protection of the law. These propositions were recently reviewed by this Court in Black v. State, Okl.Cr., A-17,217. For reasons set forth in Black, supra, we are of the opinion that the propositions are without merit. The judgment and sentence is affirmed.
BLISS, P. J., concurs.
BRETT, J., dissents.